DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection over U.S. Patent No. 10,685,920
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,685,920 (hereafter referred to as the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because spaced apart and separated from each other can be interpreted to mean essentially the same thing.

a die (column 5, line 65);
a molding layer surrounding the die (column 5, line 66);
a heat spreader lid above the die (column 5, line 667); and
warpage control adhesive layers respectively at corner areas of the heat spreader lid and attaching the heat spreader lid to the molding layer, wherein the warpage control adhesive layers are spaced apart from each other, and topmost surfaces of the warpage control adhesive layers are below a bottommost surface of the heat spreader lid (column 6, lines 5-12), wherein spaced apart and separated from each other can be interpreted to mean essentially the same thing.
With respect to claim 2, the Patent teaches a spreader adhesive layer between the heat spreader lid and the die (column 6, lines 1-4).
As to claim 3, the Patent teaches the spreader adhesive layer is spaced apart from the warpage control adhesive layers (column 6, lines 1-12 states the spreader adhesive layer is within the top surface of the die and the warpage control adhesive layers are at the corners of the heat spreader lid therefore meeting this claim).
In re claim 4, though the Patent fails to specifically teach the warpage control adhesive layers are respectively at diagonal corners of the spreader adhesive layer, it is within the scope of the clam language of a plurality of warpage control adhesive layers 
Concerning claim 5, the Patent teaches an area of each of the warpage control adhesive layers each is from about 0.5 mm2 to about 100 mm2 (claim 2).
Pertaining to claim 6, the Patent teaches each of the warpage control adhesive layers is made from a solder, a resin, or a glue (claim 11).
In claim 7, the Patent teaches the die and the molding layer compose a substantial planar top surface, wherein column 5, line 66 teaching the molding layer surrounds the die would encompass a planar top surface.
Regarding claim 8, the Patent teaches a semiconductor device package comprising:
a die (column 6, line 62);
a molding layer surrounding the die (column 7, line 1);
a heat spreader lid disposed above the die (column 7, line 2);
a spreader adhesive layer between the heat spreader lid and the die (column 7, line 3-7); and
a warpage control adhesive layer between the heat spreader lid and the molding layer, spaced apart from the spreader adhesive layer, and in contact with a first edge of the heat spreader lid (column 7, line 8-19).

With respect to claim 9, the Patent teaches the warpage control adhesive layer is further in contact with a second edge of the heat spreader lid, and the first and second edges at least partially define a corner area of the heat spreader lid (claim 18).
As to claim 10, the Patent teaches the spreader adhesive layer is in contact with a third edge of the heat spreader lid opposite to the first edge of the heat spreader lid (claim 17).
In re claim 11, the Patent teaches the spreader adhesive layer is further in contact with a fourth edge of the heat spreader lid connecting the first and third edges of the heat spreader lid (Claim19).
Concerning claim 12, the Patent teaches the spreader adhesive layer and the warpage control adhesive layer are respectively in contact with diagonal corner areas of the heat spreader lid (claim 16-wherein diagonal is the same as adjacent).
Pertaining to claim 13, though the Patent fails to teach an area of the spreader adhesive layer is greater than an area of the warpage control adhesive layer in the top view, changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).

Regarding claim 15, the Patent teaches a semiconductor device package comprising:
a molding layer (column 7, line 1);
a die in the molding layer (column 6, line 62 combined with column 7, line 1);
a heat spreader lid covers the molding layer and the die, wherein the heat spreader lid has a first edge and a second edge at least partially defining a corner area of the heat spreader lid (column 7, line 2 & 15-19); and
a warpage control adhesive layer between the molding layer and the heat spreader lid, wherein the warpage control adhesive layer is at the corner area of the heat spreader lid and spaced apart from the first and second edges of the heat spreader lid, and a spacing in a direction parallel with a bottom surface of the heat spreader lid is present between the warpage control adhesive layer and the die (column 7, line 8-19).
With respect to claim 16, though the Patent fails to specifically teach the warpage control adhesive layers are symmetrically arranged on the corner areas of the heat 
As to claim 17, though the Patent fails to teach the molding layer composes a substantial planar top surface, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a substantial planar top surface in the invention of the Patent because substantial planar top surface is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 18, the Patent teaches the spreader adhesive layer is disposed on a central area of the heat spreader lid, wherein the Patent (column 7, lines 5-7) stating it is within the die would result in it being in the central area.
Concerning claim 19, though the Patent fails to teach the die comprises an inactive surface, the inactive surface of the die and the molding layer compose the substantial planar top surface, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the Patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 20, the Patent teaches the die is flipped-packaged on the substrate (column 6, line 63-64) wherein the solder bumps would form a flipped-package.
Rejection over U.S. Patent No. 9,831,190
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,831,190 (hereafter referred to as the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader.
Regarding claim 1, the Patent teaches a semiconductor device package comprising:
a die (column 5, line 57 wherein a semiconductor device is a die);
a molding layer surrounding the die (column 5, lines 61);
a heat spreader lid above the die (column 5, lines 58); and
warpage control adhesive layers respectively at corner areas of the heat spreader lid and attaching the heat spreader lid to the molding layer, wherein the warpage control adhesive layers are spaced apart from each other, and topmost surfaces of the warpage control adhesive layers are below a bottommost surface of the heat spreader lid (column 5, line 60-column 7, line 3).
With respect to claim 2, the Patent teaches a spreader adhesive layer between the heat spreader lid and the die (column 6, lines 4-8).
As to claim 3, the Patent teaches the spreader adhesive layer is spaced apart from the warpage control adhesive layers (claim 2).

Concerning claim 5, the Patent teaches an area of each of the warpage control adhesive layers each is from about 0.5 mm2 to about 100 mm2 (claim 3).
Pertaining to claim 6, the Patent teaches each of the warpage control adhesive layers is made from a solder, a resin, or a glue (claim 4).
In claim 7, the Patent teaches the die and the molding layer compose a substantial planar top surface (claim 12).
Regarding claim 8, the Patent teaches a semiconductor device package comprising:
a die (column 5, line 57 wherein a semiconductor device is a die);
a molding layer surrounding the die (column 5, line 61);
a heat spreader lid disposed above the die (column 6, line 58);
a spreader adhesive layer between the heat spreader lid and the die (column 6, line 4-8); and
a warpage control adhesive layer between the heat spreader lid and the molding layer, spaced apart from the spreader adhesive layer, having a generally rectangular shape in a top view (claim 5), and in contact with a first edge of the heat spreader lid (column 5, line 60-column 7, line 3). 

As to claim 10, the Patent teaches the spreader adhesive layer is in contact with a third edge of the heat spreader lid opposite to the first edge of the heat spreader lid wherein it would be obvious to one of ordinary skill in the art because the spreader adhesive layer covering 30-80% (column 6, lines 5-7) would encompass contacting the third edge.
In re claim 11, the Patent teaches the spreader adhesive layer is further in contact with a fourth edge of the heat spreader lid connecting the first and third edges of the heat spreader lid, wherein it would be obvious to one of ordinary skill in the art because the spreader adhesive layer covering 30-80% (column 6, lines 5-7) would encompass contacting the fourth edge.
Concerning claim 12, the Patent teaches the spreader adhesive layer and the warpage control adhesive layer are respectively in contact with diagonal corner areas of the heat spreader lid, wherein it would be obvious to one of ordinary skill in the art because the spreader adhesive layer covering 30-80% (column 6, lines 5-7) would encompass contacting the diagonal corners.
Pertaining to claim 13, though the Patent fails to teach an area of the spreader adhesive layer is greater than an area of the warpage control adhesive layer in the top 
In claim 14, the Patent teaches the spreader adhesive layer is in contact with an adhesive surface of the heat spreader lid, and coverage of the spreader adhesive layer on the adhesive surface of the heat spreader lid is in a range of about 30% to about 50% (column 6, lines 5-7).
Regarding claim 15, the Patent teaches a semiconductor device package comprising:
a molding layer (column 5, line 61);
a die in the molding layer (column 5, line 57 wherein a semiconductor device is a die;
a heat spreader lid covers the molding layer and the die, wherein the heat spreader lid has a first edge and a second edge at least partially defining a corner area of the heat spreader lid (column 5, line 58); and
a warpage control adhesive layer between the molding layer and the heat spreader lid, wherein the warpage control adhesive layer is at the corner area of the heat spreader lid and spaced apart from the first and second edges of the heat spreader lid, and a spacing in a direction parallel with a bottom surface of the heat spreader lid is 
With respect to claim 16, the Patent teaches the warpage control adhesive layers are symmetrically arranged on the corner areas of the heat spreader lid (claim 6 wherein being formed on each corner would include symmetrically arranged).
As to claim 17, the Patent teaches the molding layer composes a substantial planar top surface (column 5, lines 64-66).
In re claim 18, the Patent teaches the spreader adhesive layer is disposed on a central area of the heat spreader lid (column 7, lines 4-5).
Concerning claim 19, the Patent teaches the die comprises an inactive surface, the inactive surface of the die and the molding layer compose the substantial planar top surface (claim 12).
Pertaining to claim 20, the Patent teaches the die is flipped-packaged on the substrate (claim 16 wherein solder bumps mean it is flipped-packaged).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/20/21